     Case 19-81981          Doc 11      Filed 10/12/19 Entered 10/12/19 23:20:33                   Desc Imaged
                                        Certificate of Notice Page 1 of 3
Form NTCFTFC7

                                   United States Bankruptcy Court
                                               Northern District of Illinois
                                                    Western Division
                                                327 South Church Street
                                                  Rockford, IL 61101


In Re:
                                                               Case No. 19−81981
                                                               :
Ramsplitter Log Splitters Inc.                                 Chapter : 7
2230 Kishwaukee Street                                         Judge :   Thomas M. Lynch
Rockford, IL 61104
SSN: EIN: 30−0353639




Debtor's Attorney:                                            Trustee:
Jeffry A. Dahlberg                                            Bernard J Natale
Balsley and Dahlberg                                          Bernard J. Natale, Ltd.
5130 N Second St                                              Edgebrook Office Center
Loves Park, IL 61111                                          1639 N Alpine Rd
                                                              Suite 401
815 877−2593                                                  Rockford, IL 61107

                                                              815−964−4700

                            NOTICE FIXING TIME FOR FILING CLAIMS
To the Debtor(s), Creditors, and other Parties in Interest:

A petition under Chapter 7 of the U.S. Bankruptcy Code has been filed by (or against) the above−named debtor(s) on
August 22, 2019 .

1. January 10, 2020 is fixed as the last day for the filing of claims by creditors other than governmental units.

2. February 18, 2020 is fixed as the last day for the filing of claims by governmental units.

In order to have a claim allowed and share in any distribution from the estate, a creditor must file a claim, whether or
not the creditor was included in the schedules filed by the debtor(s). Claims which are not filed on or before the date
fixed as the last day for the filing of claims as specified in #1 and #2 above, will not be timely, except as otherwise
provided by law.

Attorneys must file this claim electronically via the CM/ECF system. Non−Attorneys may file in person or by
mail at the Clerk of the Bankruptcy Court's address shown at the top of the form. A Proof of Claim form
("Official Form B 410") can be obtained at the United States Courts Web site:
(http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) or at any bankruptcy clerks office.

                                                              For the Court,


Dated: October 10, 2019                                       Jeffrey P. Allsteadt , Clerk
                                                              United States Bankruptcy Court
        Case 19-81981        Doc 11    Filed 10/12/19 Entered 10/12/19 23:20:33             Desc Imaged
                                       Certificate of Notice Page 2 of 3
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 19-81981-TML
Ramsplitter Log Splitters Inc.                                                          Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0752-3           User: kcollopyn              Page 1 of 2                   Date Rcvd: Oct 10, 2019
                               Form ID: ntcftfc7            Total Noticed: 48


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 12, 2019.
db             +Ramsplitter Log Splitters Inc.,      2230 Kishwaukee Street,    Rockford, IL 61104-7004
28130117       +A Plus Electric Morto Repair,     4N240 Cavalry Drive, Unit C,     Bloomingdale, IL 60108-2301
28130119       +Anfield Industried Inc.,     375 International Park, Suite 300,     Newnan, GA 30265-6400
28130121        Badger Tire & Wheel,     N174W21030,    Jackson, WI 53037
28130122        Bailey Sales Corporation,     2527 Westcott Blvd.,     Knoxville, TN 37931-3112
28130123       +Can Duit Electric,    7335 N. Crestview Road,     Stillman Valley, IL 61084-9437
28130124       +Canny Hydraulics Inc.,     515 N. Smith Avenue, Suite 106,     Corona, CA 92880-6906
28130125       +Central Power Distributors,     3801 Thurson Avenue, NW,     Anoka, MN 55303-1064
28169594       +Direct Capital Corporation,     c/o Kenneth D. Peters,     Dressler Peters, LLC,
                 70 W. Hubbard St., Ste. 200,     Chicago, IL 60654-5677
28130128       +Douglas R. Davision,     1310 Melwood Drive,    Rockford, IL 61108-4516
28130129       +Dynamic Fluid Components,     P.O. Box 100,    West Union, SC 29696-0100
28130130       +Geenball Corporation,     222 S. Harbor Blvd., #700,     Anaheim, CA 92805-3730
28130132        Guardian Couplings LLC,     c/o Altra Industrial Motion,     24989 Network Place,
                 Chicago, IL 60673-1249
28130133       +HFI Fluid Power Products,     1210 Washintgon Avenue,     Racine, WI 53403-1766
28130134        Hydrolico Inc.,    3030,    Sangra Avenu SW,    Grandville, MI 49418
28130135        Infra-Metals Company,     P.O. Box 409828,    Atlanta, GA 30384-9828
28130136       +Maradyne Corporation,     4540 W. 160th Street,    Cleveland, OH 44135-2628
28130137        Martin Wheel,    P.O. Box 643715,     Kerr, OH 45643-7415
28130138       +Midwest Accounting & Tax Service,      429 S. Phelps Avenue, Suite 704,    Rockford, IL 61108-2459
28130140        Northfield Holdings LLC,     700 Wiley Farm Court,     Schaumburg, IL 60173-5342
28130141       +On Deck Capital Inc,     c/o Mathis, Marifian & RIchter, LTD,     P.O. Box 247,
                 Edwardsville, IL 62025-0247
28130143        Power Distributors LLC,     P.O. Box 677857,    Dallas, TX 75267-7857
28130145       +Power Equipment Company,     211 W. Stephenie Drive,     Cortland, IL 60112-4082
28130144       +Power Equipment Company,     c/o Attorney James C. Thompson,     515 N. Court Street,
                 Rockford, IL 61103-6807
28130146       +Priority 1 Inc.,    P.O. Box 398,     North Little Rock, AR 72115-0398
28130147        R&L Carriers Inc.,    P.O. Box 10020,     Port William, OH 45164-2000
28130149        RGB Realty,   Robert Reitsch,     4959 Streamsice Drive,     Rockford, IL 61110
28130153       +RR Donnelley Logistics Services,      Woldwide Inc.,    P.O. Box 932721,   Cleveland, OH 44193-0015
28130154       +RR Donnelly Logisticsa Worldwide,      c/o Teller Levit & Silvertrust PC,    19 S LaSalle Street,
                 Chicago, IL 60603-1401
28130148        Reliable Production Machining & Wel,      Lockbox A31,    P.O. Box 11588,
                 Fort Wayne, IN 46859-1588
28130150        Robin America Inc.,    Dept CH 10712,     Palatine, IL 60055-0712
28130151       +Rockford Bank & Trust,     4571 Guilford Road,    Rockford, IL 61107-2228
28130152       +Rockford Specialties,     5601 Industrial Avenue,    Loves Park, IL 61111-4705
28130155       +Tool Tuff Direct LLC,     15000 W. 44th Avenue,    Golden, CO 80403-7258
28130156        Toolmex Corporation,     Dept. 1020,    P.O. Box 4110,    Wobum, MA 01884-1100
28130158       +Unishippers,    P.O. Box 1560,    Melbourne, FL 32902-1560
28130160        Welders Suppy Company,     P.O. Box 875,    Beloit, WI 53512-0875

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QBJNATALE.COM Oct 11 2019 04:49:00      Bernard J Natale,    Bernard J. Natale, Ltd.,
                 Edgebrook Office Center,    1639 N Alpine Rd,   Suite 401,    Rockford, IL 61107-1481
28130118        EDI: HNDA.COM Oct 11 2019 04:48:00      American Honda Finance,    National Bankruptcy Center,
                 P.O. Box 168088,    Irving, TX 75016-8088
28130120       +E-mail/Text: L.Reyna@arcomachine.com Oct 11 2019 01:07:36       Arco Machinery Movers,
                 545 Blackhawk Park Avenue,    Rockford, IL 61104-5135
28130126       +EDI: CITICORP.COM Oct 11 2019 04:48:00      Citi Cards,   P.O. Box 6500,
                 Sioux Falls, SD 57117-6500
28130127       +E-mail/Text: B@directcapital.com Oct 11 2019 01:07:33       Direct Capital,
                 155 Commerce Way, Portsmouth,    Portsmouth, NH 03801-3243
28219515       +E-mail/Text: jmarshall@jmpartnersllc.com Oct 11 2019 01:06:21       ESTES EXPRESS LINES,
                 3901 W BROAD STREET,    RICHMOND VA 23230-3962
28130139       +E-mail/Text: bankrup@aglresources.com Oct 11 2019 01:05:11       NiCor Gas Company,
                 P.O. Box 549,    Aurora, IL 60507-0549
28130142       +E-mail/Text: bankruptcy@ondeck.com Oct 11 2019 01:07:31       Ondeck,   1400 Broadway,
                 New York, NY 10018-5300
28130159        E-mail/Text: bankruptcy@ups.com Oct 11 2019 01:07:40      UPS,    Lockbox 577,
                 Carol Stream, IL 60132-0577
28130157        EDI: USBANKARS.COM Oct 11 2019 04:48:00      U.S. Bank,   P.O. Box 5229,    Cincinnati, OH 45201
28130161       +E-mail/Text: ataylor@servicesupply.com Oct 11 2019 01:07:08       Wurth Service & Supply Inc.,
                 7624 Collectors Senter Drive,    Chicago, IL 60693-0001
                                                                                               TOTAL: 11

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
           Case 19-81981           Doc 11       Filed 10/12/19 Entered 10/12/19 23:20:33                         Desc Imaged
                                                Certificate of Notice Page 3 of 3


District/off: 0752-3                  User: kcollopyn                    Page 2 of 2                          Date Rcvd: Oct 10, 2019
                                      Form ID: ntcftfc7                  Total Noticed: 48

28130131        ##+Grafx Central Inc.,          502 N. Mission Street,         Mount Pleasant, MI 48858-1828
                                                                                                                    TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 12, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 10, 2019 at the address(es) listed below:
              Bernard J Natale    natalelaw@bjnatalelaw.com, bnatale@ecf.axosfs.com
              Jeffry A. Dahlberg    on behalf of Debtor 1   Ramsplitter Log Splitters Inc.
               ljekberg@balsleylawoffice.com,
               lisah@balsleylawoffice.com;chp13@balsleylawoffice.com;dahlbergjr59004@notify.bestcase.com
              Kenneth D Peters    on behalf of Creditor   Direct Capital Corporation kpeters@dresslerpeters.com,
               rmccandless@dresslerpeters.com
              Patrick S Layng    USTPRegion11.MD.ECF@usdoj.gov
                                                                                             TOTAL: 4
